Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10790257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent (US 2015/0108661).
Regarding claims 2 and 16, Vincent discloses a package substrate and a method, comprising: 
a bottom substrate layer (94) [Fig. 7]; 
a die mounted (24) on the bottom substrate layer, wherein the die includes a die pad (30) [Fig. 7]; 
a top substrate layer (22) over the die, wherein the top substrate layer (22) includes a via (32) [Fig. 7]; and 

Regarding claims 3 and 17, Vincent discloses wherein the anisotropic conductive layer (34) includes an anisotropic conductive adhesive, and wherein the anisotropic conductive adhesive conducts electrical current unidirectionally along a vertical axis between the via and the die pad [Fig. 7 and paragraphs 0013 and 0024].
Regarding claims 4 and 18, Vincent discloses an epoxy layer (mold compound 100, similar to mold compound) surrounding the die between the top substrate layer and the bottom substrate layer [paragraphs 0020 and 0025].
Allowable Subject Matter
Claims 9-15 are allowed.
Claims 5-8 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 2-4 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815